Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
 
Claims 21, 22, 24-26 and 28-41 are pending. Claims 1-20, 23 and 27 were previously cancelled. Claim 21 is currently amended. 

The rejection of claims 21-22, 24-26 and 28-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of Applicant’s amendment.   

Claim Rejections - 35 USC § 112
Claims 21-22, 24-26 and 28-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 22, 24-26 and 28-41, being dependent from claim 21, inherit the same rejection as in claim 21 above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-22, 24-26 and 28-41 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieffer et al. (US Patent No. 7,960,333), hereinafter “Kieffer ‘333”.
	 Kieffer ‘333 teaches rinse aid compositions which include a sheeting agent, a defoaming agent, and one or more association disruption agent, and the composition result in a faster draining/drying time on most substrates, especially plastic substrates, compared to conventional rinse aids (see abstract; col. 1, lines 62-65). The compositions can be used to reduce spotting and filming on a variety of surfaces including, but not limited to, plasticware, cookware, dishware, glasses and cups (see col. 3, lines 18-21). In some embodiments, the rinse aid composition can be used in a high solids containing water environment in order to reduce the appearance of a visible film caused by the level of dissolved solids provided in the water;  
R-O-(CH2CH2O)n-H
wherein R is a (C1-C12) alkyl group, and n is an integer in the range of 1 to 100, preferably 15-30 (see col. 2, lines 1-10).  In some embodiments the compositions include a hydrotrope, like xylene sulfonate or cumene sulfonate, at an amount of from between about 1 wt% to about 50 wt% (see col. 10, lines 55-67). The rinse aid composition may optionally include one or more chelating/sequestering agent for example an aminocarboxylic acid, a condensed phosphate, a phosphonate, a polyacrylate, and mixtures and derivatives thereof (see col. 11, lines 3-8) in the range of up to about 70 wt %, or in the range of about 0.1 to about 60 wt %, or about 0.1 to about 5.0 wt % (see col. 11, lines 13-18). The composition may include a phosphonate such as 
1-hydroxyethane-1,1-diphosphonic acid (see col. 11, lines 21-22), which is also known as 1-hydroxyethylidene-1,1,-diphosphonic acid. A neutralized or alkaline phosphonate can be used (see col. 11, lines 43-47). The rinse aid can optionally include a minor but effective amount of one or more of a filler which does not necessarily perform as a rinse and/or cleaning agent per se, but may cooperate with a rinse agent to enhance the overall capacity of the composition and one examples of a suitable filler is sodium sulfate in an amount in the range of up to about 20 wt. %, and in some embodiments, in the range of about 1-15 wt. % (which reads on the hardening system, i.e., part thereof, of instant claim 21; see col. 13, lines 44-54). The rinse aid compositions may also include a suitable acid for controlling pH such that during use in aqueous rinsing operation the rinse water will have a pH in the range of about 3 to about 5, and one example of a suitable acid is citric acid (which reads on the preservative of instant claims 21 and 31; see col. 16, lines 1-10). The compositions are formulated as solid rinse aid compositions (see col. 14, lines 22-24), and the solid product includes cast or extruded solid composition (see col. 16, lines 45-46).  The rinse aid can be provided in a solid form which is to be diluted with water to provide a use solution that is then supplied to the surface of a substrate, and the aqueous use solution may contain about 2,000 parts per million (ppm) or less active materials, or about 1,000 ppm or less active material (which reads on instant claim 37; see col. 16, lines 19-29). The solid products such as cast or extruded solid compositions may be conveniently dispensed by inserting a solid material with no enclosure into a spray-type dispenser, wherein when demanded by the machine, the dispenser directs a spray of water onto the cast solid block of rinse agent which effectively dissolves a portion of the block creating a concentrated aqueous rinse solution which is then fed directly into the rinse water forming the aqueous rinse, and the 
diethanolamide, or an alkylamide, and the like; a solid polyethylene glycol, urea or a solid EO/PO block copolymer, and the like; starches that have been made water-soluble through an acid or alkaline treatment process; various inorganics that impart solidifying properties to a heated composition upon cooling, and the like (see col. 14, lines 25-32). The composition may include a hardening agent in an amount in the range of up to about 50 wt%; in other embodiments, the hardening agent may be present in an amount from about 20 wt% to about 40 wt% (see col. 14, lines 36-40). Kieffer ‘333, however, fails to specifically disclose a solid rinse aid in the form of a solid block comprising a hardening system comprising xylene sulfonate, urea and sodium sulfate, a surfactant system comprising one or more of a sheeting agent, a defoaming- or low-foaming surfactant, and/or an association disruption agent; one or more chelating/sequestering agents comprising 1-hydroxyethylidene-1,1,-diphosphonic acid and citric acid in their recited proportions, wherein the use solution of the solid rinse aid has a pH of less than 4 as required in claim 21; and the amount of the citric acid (which reads on preservative) as required in claim 32.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared a solid rinse aid in the form of a solid block comprising xylene In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
With respect to the proportions of the above ingredients,  and the pH of the use solution, considering the teachings of Kieffer ‘333 above, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
	With respect to the amount of the citric acid, considering that Kieffer ‘333 teaches that the rinse aid compositions may also include a suitable acid like citric acid for controlling pH such that during use in aqueous rinsing operation the rinse water will have a pH in the range of about 3 to about 5 as disclosed in col. 16, lines 1-10, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 21-22, 24-26 and 28-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieffer et al. (US 2008/0293615, already cited in PTO-892 dated 10/06/2020), hereinafter “Kieffer ‘615” in view of Kieffer ‘333.
	Kieffer ‘615 teaches a solid rinse aid composition which generally includes sodium sulfate and urea as solidification agents (i.e., hardening agents) and an effective amount of an alcohol ethoxylate compound sheeting agent component and an effective amount of a defoamer component, and may also incorporate a preservative system including sodium bisulfate (see abstract). Typically, the combined amount of sodium sulfate and urea in a solid rinse aid composition is in a range of 18 to 70% by weight of the solid rinse aid composition, 
                                          R-O-(CH2CH2O)n-H
wherein R is a (C1-C12) alkyl group and n is an integer in the range of 1 to 100 or 15-30 (see paragraph [0042]). The sheeting agent can comprise in the range of 1 to about 10 wt.-% of the total composition, in some embodiments in the range of about 5 to about 25 wt.-% of the total composition, in some embodiments in the range of about 20 to about 50 wt.-% of the total composition, and in some embodiments in the range of about 40 to about 90 wt.-% of the total 
composition (see paragraph [0047]. The defoamer component includes polyoxyethylene-polyoxypropylene block copolymers (see paragraph [0052]).  The defoamer component can comprise in the range of 1 to about 10 wt.-% of the total composition, in some embodiments in the range of about 5 to about 25 wt.-% of the total composition, in some embodiments in the range of about 20 to about 50 wt.-% of the total composition (see paragraph [0055]). The preservative system includes sodium bisulfate and organic acids, wherein one suitable organic acid is citric acid, and generally, the effective amounts of sodium bisulfate with the additional acids are included such that a use solution of the solid rinse aid composition has a pH that shall be less than 4 (see paragraph [0065]). The solid rinse aid composition may also include one or more additional builders or chelating agent in the range up to about 70 wt%, or in the range of about 1-60 wt% (see paragraph [0067]-[0068]), for example, polycarboxylates (see paragraph [0070]), aminocarboxylates (see paragraph [0071]), and  a phosphonate such as 1-
	Kieffer ‘333, an analogous art, teaches the features as discussed above. In particular, Kieffer ‘333 teaches hydrotropes to modify the compositions creating increased solubility for the organic material, and the hydrotropes are low molecular weight aromatic sulfonate materials such as xylene sulfonates and cumene sulfonates (see col. 10, lines 55-64). A hydrotrope or combination of hydrotropes can be present in the composition at an amount of from between about 1 wt% to about 50 wt% (see col. 10, lines 65-67). The one or more association disruption agent is present in the rinse aid composition at between about 1 wt% to about 25 wt% (see col. 2, lines 32-35; col. 10, lines 9-15).  Kieffer ‘333 also teaches that the 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared a solid rinse aid comprising xylene sulfonate, urea,  sodium sulfate, a surfactant system comprising one or more of a sheeting agent, a defoaming surfactant, and/or an association disruption agent; one or more chelating agents comprising 1-hydroxyethane-1,1-diphosphonic acid (also known as 1-hydroxyethylidene-1,1,-diphosphonic acid) and citric acid in their respective optimum proportions because the teachings of Kieffer  ‘615 encompass these ingredients and proportions thereof.  While Kieffer ‘615 is silent as to the specific amount of the xylene sulfonate, and the association disruption agent, considering that Kieffer ‘033, an analogous art, teaches that xylene sulfonate is used in an amount from about 1 wt% to about 50 wt%, the association disruption agent in an amount between about 1 wt% to about 25 wt%, as discussed above, and considering that  Kieffer ‘615 teaches the proportions of the urea, sodium sulfate, sheeting agent, defoaming agent, chelating agent, and citric acid such that the pH that shall be less than 4, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
	It would also have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated other aromatic sulfonate materials like cumene sulfonate into the solid rinse aid composition because Kieffer ‘615 specifically desires hydrotropes and Kieffer ‘333 teaches other such hydrotropes like cumene sulfonate to increase the solubility for the organic material. 
	With respect to the wares which dry within about 30 to about 90 seconds after the aqueous solution is applied to the one or more ware as recited in claim 41, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the aqueous solution of Kieffer ‘615 to exhibit similar properties when applied to the wares because similar ingredients with overlapping proportions have been utilized, hence, would behave similarly. In addition, Kieffer ‘333, an analogous art, teaches that ware dries within about 30 to about 90 seconds after a similar aqueous solution is applied to the ware. 

Claims 21-22, 24-26 and 28-41 stand rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kieffer et al. (US Patent No. 8,957,011), hereinafter “Kieffer ‘011”.
The applied reference has two common inventors (J. Kieffer and V. Man) with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus 
Kieffer ‘011 teaches rinse aid compositions and methods for making the rinse aid compositions, wherein the compositions include a sheeting agent, a defoaming agent, and one or more association disruption agent, and result in a faster draining/drying time on most substrates, especially plastic substrates, compared to conventional rinse aids (see abstract; col. 1, lines 31-40). The compositions can be used to reduce spotting and filming on a variety of surfaces including, but not limited to, plasticware, cookware, dishware, glasses and cups (see col. 3, lines 22-25). In some embodiments, the rinse aid composition can be used in a high solids containing water environment in order to reduce the appearance of a visible film caused by the level of dissolved solids provided in the water; high solids containing water is considered to be water having a total dissolved solids (TDS) content in excess of 200 ppm (see col. 17, lines 21-27). The sheeting agent comprises at least one compound having the formula:
R-O-(CH2CH2O)n-H
1-C12) alkyl group, and n is an integer in the range of 1 to 100, preferably 15-30 (see col. 2, lines 6-14). The one or more association disruption agent includes an ethylene oxide, propylene oxide, butylene oxide, pentalene oxide, hexylene oxide, heptalene oxide, octalene oxide, nonalene oxide, decylene oxide, and mixtures thereof (which reads on instant claim 28; see col. 9, lines 58-62). The association disruption agent is present in the rinse aid composition at between about 1 wt% to about 25 wt% (see col. 10, lines 9-15). One example of the defoaming agent or defoamer is polyoxyethylene-polyoxypropylene block copolymer (see col. 8, lines 18-37). The defoamer can comprise in the range of 1 to about 10 wt% of the total composition, in some embodiments in the range of about 20 to about 50 wt% of the total composition, and in some embodiments in the range of about 40 to about 90 wt% of the total composition (see col. 9, lines 1-10). In some embodiments the compositions can include a hydrotrope, like xylene sulfonate or cumene sulfonate, at an amount of from between about 1 wt% to about 50 wt% (see col. 10, lines 55-67). The rinse aid composition may optionally include one or more chelating/sequestering agent for example an aminocarboxylic acid, a condensed phosphate, a phosphonate, a polyacrylate, and mixtures and derivatives thereof (which reads on instant claim 30; see col. 11, lines 3-8) in the range of up to about 70 wt %, or in the range of about 0.1 to about 60 wt %, or about 0.1 to about 5.0 wt % (see col. 11, lines 13-18). The composition may include a phosphonate such as 1-hydroxyethane-1,1-diphosphonic acid (see col. 11, lines 21-22), which is also known as 1-hydroxyethylidene-1,1,-diphosphonic acid. A neutralized or alkaline phosphonate can be used (see col. 11, lines 43-48). The rinse aid can optionally include a minor but effective amount of one or more of a filler which does not necessarily perform as a rinse and/or cleaning agent per se, but may cooperate with a rinse  sodium sulfate in an amount in the range of up to about 20 wt. %, and in some embodiments, in the range of about 1-15 wt. % (which reads on the hardening system, i.e., part thereof, of instant claim 21; see col. 13, lines 44-54). The rinse aid compositions may also include a suitable acid for controlling pH such that during use in aqueous rinsing operation the rinse water will have a pH in the range of about 3 to about 5, and one example of a suitable acid is citric acid (which reads on the preservative of instant claims 21 and 31; see col. 16, lines 2-11). The compositions are formulated as solid rinse aid compositions (see col. 14, lines 22-24), and the solid product includes cast or extruded solid composition (which reads on instant claim 35; see col. 16, lines 45-46).  The rinse aid can be provided in a solid form which is to be diluted with water to provide a use solution that is then supplied to the surface of a substrate, and the aqueous use solution may contain about 2,000 parts per million (ppm) or less active materials, or about 1,000 ppm or less active material (which reads on instant claim 37; see col. 16, lines 20-26). The solid products such as cast or extruded solid compositions may be conveniently dispensed by inserting a solid material with no enclosure into a spray-type dispenser, wherein when demanded by the machine, the dispenser directs a spray of water onto the cast solid block of rinse agent which effectively dissolves a portion of the block creating a concentrated aqueous rinse solution which is then fed directly into the rinse water forming the aqueous rinse, and the aqueous rinse is then contacted with the dishes to affect a complete rinse (which reads on instant claims 36, 38-39; see col. 16, lines 45-58). In some embodiments, the ware comprises plasticware (which reads on instant claim 40; see col. 2, line 59). The ware dries within about 30 to about 90 seconds after the aqueous solution is applied to the ware (which urea or a solid 
EO/PO block copolymer, and the like; starches that have been made water-soluble through an acid or alkaline treatment process; various inorganics that impart solidifying properties to a heated composition upon cooling, and the like (see col. 14, lines 25-32). The composition may include a hardening agent in an amount in the range of up to about 50 wt%; in other embodiments, the hardening agent may be present in an amount from about 20 wt% to about 40 wt% (see col. 14, lines 36-40). Kieffer ‘011, however, fails to specifically disclose a solid rinse aid in the form of a solid block comprising a hardening system comprising xylene sulfonate, urea  and sodium sulfate, a surfactant system comprising one or more of a sheeting agent, a defoaming- or low-foaming surfactant, and/or an association disruption agent; one or more chelating/sequestering agents comprising 1-hydroxyethylidene-1,1,-diphosphonic acid and  citric acid in their recited proportions, wherein the use solution of the solid rinse aid has a pH of less than 4 as required in claim 21; and the amount of the citric acid (which reads on preservative) as required in claim 32.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared a solid rinse aid in the form of a solid block comprising xylene sulfonate, urea, sodium sulfate, a surfactant system comprising one or more of a sheeting agent, a defoaming- or low-foaming surfactant, and/or an association disruption agent; one or more chelating/sequestering agents comprising 1-hydroxyethane-1,1-diphosphonic acid (also known as 1-hydroxyethylidene-1,1,-diphosphonic acid) and citric acid in their respective In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
With respect to the proportions of the above ingredients,  and the pH of the use solution, considering the teachings of Kieffer ‘011 above, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments filed on June 8, 2021 have been fully considered but they are not persuasive. 	                                    
With respect to the obviousness rejection of claims 21-22, 24-26 and 28-41 over Kieffer ‘333; Applicant argues that a prima facie case of obviousness has not been established because it has not been established that it is known in the art that xylene sulfonates, sodium sulfate, or combinations thereof are identified as a known hardening agent since Kieffer ‘333 only teaches xylene sulfonates as hydrotropes in column 10, lines 55 and 63; and sodium sulfate as a builder or filler in column 13, lines 44-50. 
With respect to the obviousness rejection of claims 21-22, 24-26 and 28-41 over Kieffer ‘011, Applicant argues that Kieffer ‘011, like Kieffer ‘333, teaches that xylene sulfonates are 
	The Examiner respectfully disagrees with the above arguments because of the same reasons as set forth in paragraphs 7 and 9 above.  Each of Kieffer ‘333 and Kieffer ‘011, teaches a solid rinse aid composition comprising xylene sulfonate, urea and sodium sulfate with overlapping proportions as discussed above. Considering that each of Kieffer ‘333 and Kieffer ‘011 teaches said components in the solid rinse aid composition, the hardening property would naturally flow from the combination of these components. 
	Accordingly, the obviousness rejections over Kieffer ‘333 and Kieffer ‘011 are maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







                                                                               /LORNA M DOUYON/                                                                               Primary Examiner, Art Unit 1761